Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“controller” in independent claim 1 configured to perform various functions,
“garbage collection controller configured to control the garbage collection operation” in dependent claim 4,
“period setting component” in dependent claims 5 and 6, configured to perform various functions,
“fail bit comparator configured to compare the fail bit number…” in dependent claims 5 and 6, 
“victim block selector configured to select a memory block” in dependent claims 5 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The terms are being interpreted as follows:
“controller configured to control the memory device… and configured to perform a garbage collection operation on the selected victim blocks.” in independent claim 1 is being interpreted as the structure shown in Fig 1, Item 1200 and described in paragraph [0033] of the specification,
“garbage collection controller configured to control the garbage collection operation” in dependent claim 4 is being interpreted as the structure shown in Fig 2, Item 1222 and described in paragraph [0049] of the specification,
“period setting component configured to control the 15memory device to set a period and configured to perform the fail bit check operation every set period” in dependent claims 5 and 6 is being interpreted as the structure shown in Fig 2, Item 1223 and described in paragraphs [0050] – [0051] of the specification,
“fail bit comparator configured to compare the fail bit number” in dependent claims 5 and 6 is being interpreted as the structure shown in Fig 2, Item 1224 and described in paragraphs [0052] – [0055] of the specification,
“victim block selector configured to select a memory block” in dependent claims 5 and 6 is being interpreted as the structure shown in Fig 2, Item 1225 and described in paragraph [0055] of the specification,
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 10, 11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20180053565-(Kim), in view of U.S. Patent Publication 20190103169-(Bang et al.) [herein “Bang”].
Regarding claim 1 –
Kim teaches (a) memory system comprising: a memory device including a plurality of semiconductor memories; and a controller, (Fig 10, Item 6340) plus “Referring to FIG. 10, the SSD 6300 may include a memory device 6340 which may include a plurality of nonvolatile memories NVMs, and a controller 6320” (Page 9, Paragraph [0133]).
Kim also teaches configured to control the memory device to select victim blocks among a plurality of memory blocks that are included in each of the plurality of semiconductor memories based on a fail bit number of some data, “a controller configured to detect program error bit information as a result of the program verify operation, select a victim memory block among the memory blocks based on the detected program error bit information” (Page 1, Paragraph [0006]).
Kim additionally teaches configured to perform a garbage collection operation on the selected victim blocks, “When reading the data of the victim memory block, the controller may read valid data among the data of the victim memory block through a garbage collection operation” (Page 1, Paragraph [0013]).
Kim does not teach among data that is programmed in each of the plurality of semiconductor memories, corresponding to a specific program state.
Bang, however teaches among data that is programmed in each of the plurality of semiconductor memories, corresponding to a specific program state, “An embodiment of the present disclosure may provide for a memory system including: a semiconductor memory device including a plurality of memory cells to be programmed to an erase state and a plurality of program state; and a controller configured to control the semiconductor memory device to perform a first program operation, a second program operation, a program fail bit detection operation, or a read operation” (Page 1, Paragraph [0008]).
Kim and Bang are analogous art because they are both directed to advanced methods of controlling memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the victim block selection techniques of Kim with the multiple-state memory handling of Bang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to more efficiently handle garbage collection operations for semiconductor memory devices.

Regarding claim 2 –
	The combination of Kim and Bang teaches all the limitations of claim 1 above.
	Bang also teaches wherein the specific program state is an erase state in which memory cells that are included in the plurality of semiconductor memories are programmed, “An embodiment of the present disclosure may provide for a memory system including: a semiconductor memory device including a plurality of memory cells to be programmed to an erase state and a plurality of program state; and a controller configured to control the semiconductor memory device to perform a first program operation, a second program operation, a program fail bit detection operation, or a read operation” (Page 1, Paragraph [0008]).
	In addition, Bang teaches wherein at least one program state in which a threshold voltage distribution is relatively high among a plurality of program states, “the threshold voltage distributions of at least one or more program states, e.g., the threshold voltage distributions of the first program state PV1 and the second program state PY2, adjacent to the erase state PV0, may be increased together” (Page 5, Paragraph [0069]).

Regarding claim 10 –
	Kim teaches (a) method of operating a memory system, the method comprising: reading data that is stored in a memory block; performing a fail bit check operation that detects a fail bit of some data, among the read data, “a controller configured to detect program error bit information as a result of the program verify operation, select a victim memory block among the memory blocks based on the detected program error bit information” (Page 1, Paragraph [0006]).
	Kim also teaches selecting the memory block as a victim block when the fail bit number is greater than or equal to a set number; “a controller configured to detect program error bit information as a result of the program verify operation, select a victim memory block among the memory blocks based on the detected program error bit information” (Page 1, Paragraph [0006]).
	In addition, Kim teaches performing a garbage collection operation on the selected victim block, “When reading the data of the victim memory block, the controller may read valid data among the data of the victim memory block through a garbage collection operation” (Page 1, Paragraph [0013]).
	Kim does not teach corresponding to a specific program state, nor does it teach counting a fail bit number.
	Bang, however teaches corresponding to a specific program state, “An embodiment of the present disclosure may provide for a memory system including: a semiconductor memory device including a plurality of memory cells to be programmed to an erase state and a plurality of program state; and a controller configured to control the semiconductor memory device to perform a first program operation, a second program operation, a program fail bit detection operation, or a read operation” (Page 1, Paragraph [0008]).
	Bang also teaches counting a fail bit number; (Fig 1) plus “the controller 1100 may control the semiconductor memory device 100 to perform a first program operation, and thereafter, control the semiconductor memory device 100 to detect a program fail of a certain program bit by performing a program-fail-bit-detecting operation for the program operation. Here, when the number of detected program fail bits is equal to or less than the maximum allowed number of ECC bits…” (Page 2, Paragraph [0030]).
Kim and Bang are analogous art because they are both directed to advanced methods of controlling memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the victim block selection techniques of Kim with the multiple-state memory handling of Bang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to more efficiently handle garbage collection operations for semiconductor memory devices.

Regarding claim 11 –
	The combination of Kim and Bang teaches all the limitations of claim 10 above.
	Bang also teaches wherein the specific program state is an erase state in which memory cells that are included in the memory block are programmed, “An embodiment of the present disclosure may provide for a memory system including: a semiconductor memory device including a plurality of memory cells to be programmed to an erase state and a plurality of program state; and a controller configured to control the semiconductor memory device to perform a first program operation, a second program operation, a program fail bit detection operation, or a read operation” (Page 1, Paragraph [0008]).
	In addition, Bang teaches wherein at least one program state in which a threshold voltage distribution is relatively high among a plurality of program states, “the threshold voltage distributions of at least one or more program states, e.g., the threshold voltage distributions of the first program state PV1 and the second program state PY2, adjacent to the erase state PV0, may be increased together” (Page 5, Paragraph [0069]).

Regarding claim 15 –
	Kim teaches (a) method of operating a memory system, the method comprising: reading data of memory cells, among memory cells that are included in a memory block, “a controller configured to detect program error bit information as a result of the program verify operation, select a victim memory block among the memory blocks based on the detected program error bit information” (Page 1, Paragraph [0006]).
	Kim also teaches performing a fail bit check operation that counts the number of read data, “a controller configured to detect program error bit information as a result of the program verify operation, select a victim memory block among the memory blocks based on the detected program error bit information” (Page 1, Paragraph [0006]).
	Kim additionally teaches selecting the memory block as a victim block when the fail bit number is greater than or equal to a set number; “a controller configured to detect program error bit information as a result of the program verify operation, select a victim memory block among the memory blocks based on the detected program error bit information” (Page 1, Paragraph [0006]).
	Kim also teaches performing a garbage collection operation on the selected victim block, “When reading the data of the victim memory block, the controller may read valid data among the data of the victim memory block through a garbage collection operation” (Page 1, Paragraph [0013]).
	Kim does not teach programmed to a specific program state, nor does it teach counts a fail bit number by comparing the number of counted data with a reference number.
	Bang, however teaches programmed to a specific program state; “An embodiment of the present disclosure may provide for a memory system including: a semiconductor memory device including a plurality of memory cells to be programmed to an erase state and a plurality of program state; and a controller configured to control the semiconductor memory device to perform a first program operation, a second program operation, a program fail bit detection operation, or a read operation” (Page 1, Paragraph [0008]).
	Bang also teaches counts a fail bit number by comparing the number of counted data with a reference number; (Fig 1) plus “the controller 1100 may control the semiconductor memory device 100 to perform a first program operation, and thereafter, control the semiconductor memory device 100 to detect a program fail of a certain program bit by performing a program-fail-bit-detecting operation for the program operation. Here, when the number of detected program fail bits is equal to or less than the maximum allowed number of ECC bits…” (Page 2, Paragraph [0030]).
Kim and Bang are analogous art because they are both directed to advanced methods of controlling memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the victim block selection techniques of Kim with the multiple-state memory handling of Bang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to more efficiently handle garbage collection operations for semiconductor memory devices.

Regarding claim 16 –
	The combination of Kim and Bang teaches all the limitations of claim 15 above.
	Bang also teaches wherein the specific program state is an erase state in which memory cells that are included in the memory block are programmed, “An embodiment of the present disclosure may provide for a memory system including: a semiconductor memory device including a plurality of memory cells to be programmed to an erase state and a plurality of program state; and a controller configured to control the semiconductor memory device to perform a first program operation, a second program operation, a program fail bit detection operation, or a read operation” (Page 1, Paragraph [0008]).
	In addition, Bang teaches wherein at least one program state in which a threshold voltage distribution is relatively high among a plurality of program states, “the threshold voltage distributions of at least one or more program states, e.g., the threshold voltage distributions of the first program state PV1 and the second program state PY2, adjacent to the erase state PV0, may be increased together” (Page 5, Paragraph [0069]).

Claims 3 – 6, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20180053565-(Kim), in view of U.S. Patent Publication 20190103169-(Bang et al.) [herein “Bang”], and further in view of U.S. Patent Publication 20190079861-(Amaki et al.) [herein “Amaki”].
Regarding claim 3 –
The combination of Kim and Bang teaches all the limitations of claim 1 above.
	Kim also teaches a fail bit check operation that checks the fail bit number of the some data, corresponding to the specific program state, “a controller configured to detect program error bit information as a result of the program verify operation, select a victim memory block among the memory blocks based on the detected program error bit information” (Page 1, Paragraph [0006]).
	The combination of Kim and Bang does not teach wherein the controller controls the memory device to perform, at every predetermined period.
	Amaki, however teaches wherein the controller controls the memory device to perform, at every predetermined period, (Fig 1) plus “The garbage collection control unit 16 instructs execution of garbage collection for the memory chip 20 periodically” (Page 2, Paragraph [0041]).
Kim, Bang and Amaki are analogous art because they are all directed to advanced methods of controlling memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the victim block selection techniques of Kim with the multiple-state memory handling of Bang and the advanced garbage collection techniques of Amaki, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to more efficiently handle garbage collection operations for semiconductor memory devices.

Regarding claim 4 –
The combination of Kim and Bang teaches all the limitations of claim 1 above.
	Bang also teaches an error corrector configured to receive read data from the memory device, detect the fail bit of the some data that corresponds to the specific program state among the read data, and count the detected fail bit to generate the fail bit number, (Fig 1) plus “the controller 1100 may control the semiconductor memory device 100 to perform a first program operation, and thereafter, control the semiconductor memory device 100 to detect a program fail of a certain program bit by performing a program-fail-bit-detecting operation for the program operation. Here, when the number of detected program fail bits is equal to or less than the maximum allowed number of ECC bits…” (Page 2, Paragraph [0030]).
	The combination of Kim and Bang does not teach wherein the controller comprises: a garbage collection controller configured to control the garbage collection operation.
	Amaki, however teaches wherein the controller comprises: a garbage collection controller configured to control the garbage collection operation; (Fig 2) plus “As illustrated in FIG. 2, the garbage collection control unit 16 includes a wear management unit 161, a read management unit 162, a write management unit 163, a garbage collection management unit 164, and a timer 165” (Page 3, Paragraph [0042]).
Kim, Bang and Amaki are analogous art because they are all directed to advanced methods of controlling memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the victim block selection techniques of Kim with the multiple-state memory handling of Bang and the advanced garbage collection techniques of Amaki, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to more efficiently handle garbage collection operations for semiconductor memory devices.

Regarding claim 5 –
	The combination of Kim, Bang and Amaki teaches all the limitations of claim 4 above.
	Kim also teaches a victim block selector configured to select a memory block, among the plurality of memory blocks, of which the fail bit number is greater than the set number as the victim block as a result of the comparison of the fail bit comparator, “a controller configured to detect program error bit information as a result of the program verify operation, select a victim memory block among the memory blocks based on the detected program error bit information” (Page 1, Paragraph [0006]).
	Bang also teaches a fail bit comparator configured to compare the fail bit number that is generated by the error corrector with the set number; (Fig 1) plus “the controller 1100 may control the semiconductor memory device 100 to perform a first program operation, and thereafter, control the semiconductor memory device 100 to detect a program fail of a certain program bit by performing a program-fail-bit-detecting operation for the program operation. Here, when the number of detected program fail bits is equal to or less than the maximum allowed number of ECC bits…” (Page 2, Paragraph [0030]).
	Amaki also teaches wherein the garbage collection controller comprises: a period setting component configured to control the memory device to set a period and configured to perform the fail bit check operation every set period; (Fig 1) plus “The garbage collection control unit 16 instructs execution of garbage collection for the memory chip 20 periodically” (Page 2, Paragraph [0041]) plus (Fig 2) and  “As illustrated in FIG. 2, the garbage collection control unit 16 includes a wear management unit 161, a read management unit 162, a write management unit 163, a garbage collection management unit 164, and a timer 165” (Page 3, Paragraph [0042]).

Regarding claim 6 –
The combination of Kim and Bang teaches all the limitations of claim 1 above.
	Kim also teaches a victim block selector configured to select a memory block, among the plurality of memory blocks of which the fail bit number is greater than the set number, as the victim block as a result of the comparison of the fail bit comparator, “a controller configured to detect program error bit information as a result of the program verify operation, select a victim memory block among the memory blocks based on the detected program error bit information” (Page 1, Paragraph [0006]).
	Bang also teaches a fail bit comparator configured to receive the fail bit number from each of the plurality of semiconductor memories and configured to compare the fail bit number with the set number; (Fig 1) plus “the controller 1100 may control the semiconductor memory device 100 to perform a first program operation, and thereafter, control the semiconductor memory device 100 to detect a program fail of a certain program bit by performing a program-fail-bit-detecting operation for the program operation. Here, when the number of detected program fail bits is equal to or less than the maximum allowed number of ECC bits…” (Page 2, Paragraph [0030]).
	The combination of Kim and Bang does not teach wherein the controller comprises a garbage collection controller for controlling the garbage collection operation, and wherein the garbage collection controller comprises: a period setting component configured to control the memory device to set a period and configured to perform the fail bit check operation every set period.
	Amaki, however teaches wherein the controller comprises a garbage collection controller for controlling the garbage collection operation, and wherein the garbage collection controller comprises: a period setting component configured to control the memory device to set a period and configured to perform the fail bit check operation every set period; (Fig 1) plus “The garbage collection control unit 16 instructs execution of garbage collection for the memory chip 20 periodically” (Page 2, Paragraph [0041]) plus (Fig 2) and  “As illustrated in FIG. 2, the garbage collection control unit 16 includes a wear management unit 161, a read management unit 162, a write management unit 163, a garbage collection management unit 164, and a timer 165” (Page 3, Paragraph [0042]).
Kim, Bang and Amaki are analogous art because they are all directed to advanced methods of controlling memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the victim block selection techniques of Kim with the multiple-state memory handling of Bang and the advanced garbage collection techniques of Amaki, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to more efficiently handle garbage collection operations for semiconductor memory devices.

Regarding claim 12 –
The combination of Kim and Bang teaches all the limitations of claim 10 above.
	The combination of Kim and Bang does not teach wherein the fail bit check operation is performed in a predetermined period interval.
	Amaki, however teaches wherein the fail bit check operation is performed in a predetermined period interval, (Fig 1) plus “The garbage collection control unit 16 instructs execution of garbage collection for the memory chip 20 periodically” (Page 2, Paragraph [0041]).
Kim, Bang and Amaki are analogous art because they are all directed to advanced methods of controlling memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the victim block selection techniques of Kim with the multiple-state memory handling of Bang and the advanced garbage collection techniques of Amaki, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to more efficiently handle garbage collection operations for semiconductor memory devices.

Regarding claim 17 –
The combination of Kim and Bang teaches all the limitations of claim 15 above.
	The combination of Kim and Bang does not teach wherein the fail bit check operation is performed in a predetermined period interval.
	Amaki, however teaches wherein the fail bit check operation is performed in a predetermined period interval, (Fig 1) plus “The garbage collection control unit 16 instructs execution of garbage collection for the memory chip 20 periodically” (Page 2, Paragraph [0041]).
Kim, Bang and Amaki are analogous art because they are all directed to advanced methods of controlling memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the victim block selection techniques of Kim with the multiple-state memory handling of Bang and the advanced garbage collection techniques of Amaki, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to more efficiently handle garbage collection operations for semiconductor memory devices.

Claims 8, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20180053565-(Kim), in view of U.S. Patent Publication 20190103169-(Bang et al.) [herein “Bang”], and further in view of U.S. Patent Publication 20200401477-(Klein et al.) [herein “Klein”].
Regarding claim 8 –
The combination of Kim and Bang teaches all the limitations of claim 1 above.
	Bang also teaches wherein the fail bit number is the fail bit number of the some data that is stored in a page, (Fig 1) plus “the controller 1100 may control the semiconductor memory device 100 to perform a first program operation, and thereafter, control the semiconductor memory device 100 to detect a program fail of a certain program bit by performing a program-fail-bit-detecting operation for the program operation. Here, when the number of detected program fail bits is equal to or less than the maximum allowed number of ECC bits…” (Page 2, Paragraph [0030]).
	The combination of Kim and Bang does not teach corresponding to a weak word line of a plurality of memory blocks, included in each of the plurality of semiconductor memories.
	Klein, however teaches corresponding to a weak word line of a plurality of memory blocks, included in each of the plurality of semiconductor memories, “A wordline may be considered "weak" if it does not meet certain predetermined criteria. A memory health test may be performed on each block to identify the "weak" wordlines in that block” (Page 2, Paragraph [0023]).
Kim, Bang and Klein are analogous art because they are all directed to advanced methods of controlling memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the victim block selection techniques of Kim with the multiple-state memory handling of Bang and the teachings on word line selection of Klein, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to more efficiently handle garbage collection operations for semiconductor memory devices.

Regarding claim 13 –
The combination of Kim and Bang teaches all the limitations of claim 10 above.
	The combination of Kim and Bang does not teach wherein reading the data that is stored in the memory block comprises reading data that is stored in a page that corresponds to a weak word line, among a plurality of word lines that are connected to the memory block.
	Klein, however teaches wherein reading the data that is stored in the memory block comprises reading data that is stored in a page that corresponds to a weak word line, among a plurality of word lines that are connected to the memory block.  Klein – “A wordline may be considered "weak" if it does not meet certain predetermined criteria. A memory health test may be performed on each block to identify the "weak" wordlines in that block” (Page 2, Paragraph [0023]).
Kim, Bang and Klein are analogous art because they are all directed to advanced methods of controlling memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the victim block selection techniques of Kim with the multiple-state memory handling of Bang and the teachings on word line selection of Klein, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to more efficiently handle garbage collection operations for semiconductor memory devices.

Regarding claim 18 –
The combination of Kim and Bang teaches all the limitations of claim 15 above.
	Bang also teaches programmed to the specific program state, “An embodiment of the present disclosure may provide for a memory system including: a semiconductor memory device including a plurality of memory cells to be programmed to an erase state and a plurality of program state; and a controller configured to control the semiconductor memory device to perform a first program operation, a second program operation, a program fail bit detection operation, or a read operation” (Page 1, Paragraph [0008]).
	The combination of Kim and Bang does not teach , wherein reading the data of the memory cells programmed to the specific program state comprises reading the data of the memory cells, among memory cells included in a page, nor does it teach corresponding to a weak word line, among a plurality of word lines, connected to the memory block.
	Klein, however teaches wherein reading the data of the memory cells programmed to the specific program state comprises reading the data of the memory cells, among memory cells included in a page, Klein – “A wordline may be considered "weak" if it does not meet certain predetermined criteria. A memory health test may be performed on each block to identify the "weak" wordlines in that block” (Page 2, Paragraph [0023]).
	Klein also teaches corresponding to a weak word line, among a plurality of word lines, connected to the memory block, “A wordline may be considered "weak" if it does not meet certain predetermined criteria. A memory health test may be performed on each block to identify the "weak" wordlines in that block” (Page 2, Paragraph [0023]).
Kim, Bang and Klein are analogous art because they are all directed to advanced methods of controlling memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the victim block selection techniques of Kim with the multiple-state memory handling of Bang and the teachings on word line selection of Klein, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to more efficiently handle garbage collection operations for semiconductor memory devices.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20180053565-(Kim), in view of U.S. Patent Publication 20190103169-(Bang et al.) [herein “Bang”], in view of U.S. Patent Publication 20190079861-(Amaki et al.) [herein “Amaki”], and further in view of U.S. Patent Publication 20200401477-(Klein et al.) [herein “Klein”].
Regarding claim 7 –
	The combination of Kim, Bang and Amaki teaches all the limitations of claim 6 above.
	Bang also teaches generates the fail bit number based on the number of read data, (Fig 1) plus “the controller 1100 may control the semiconductor memory device 100 to perform a first program operation, and thereafter, control the semiconductor memory device 100 to detect a program fail of a certain program bit by performing a program-fail-bit-detecting operation for the program operation. Here, when the number of detected program fail bits is equal to or less than the maximum allowed number of ECC bits…” (Page 2, Paragraph [0030])
	The combination of Kim, Bang and Amaki does not teach wherein each of the plurality of semiconductor memories reads data, among data that is stored in a page that corresponds to a weak word line of a selected memory block, corresponding to the specific program state during the fail bit check operation.
	Klein, however teaches wherein each of the plurality of semiconductor memories reads data, among data that is stored in a page that corresponds to a weak word line of a selected memory block, corresponding to the specific program state during the fail bit check operation, “A wordline may be considered "weak" if it does not meet certain predetermined criteria. A memory health test may be performed on each block to identify the "weak" wordlines in that block” (Page 2, Paragraph [0023]).
Kim, Bang, Amaki and Klein are analogous art because they are all directed to advanced methods of controlling memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the victim block selection techniques of Kim with the multiple-state memory handling of Bang and the advanced garbage collection techniques of Amaki and the teachings on word line selection of Klein, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to more efficiently handle garbage collection operations for semiconductor memory devices.

Claims 9, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20180053565-(Kim), in view of U.S. Patent Publication 20190103169-(Bang et al.) [herein “Bang”], in view of U.S. Patent Publication 20200401477-(Klein et al.) [herein “Klein”], and further in view of U.S. Patent Publication 20160293271-(Won et al.) [herein “Won”].
Regarding claim 9 –
	The combination of Kim, Bang and Klein teaches all the limitations of claim 8 above.
	The combination of Kim, Bang and Klein does not teach wherein the weak word line is a word line, among a plurality of word lines connected to the plurality of memory blocks, connected to memory cells of which a channel layer diameter is less than a reference value by a set value or more than the set value or of which the channel layer diameter is greater than the reference value by the set value or more than the set value. 
	Won, however teaches wherein the weak word line is a word line, among a plurality of word lines connected to the plurality of memory blocks, connected to memory cells of which a channel layer diameter is less than a reference value by a set value or more than the set value or of which the channel layer diameter is greater than the reference value by the set value or more than the set value, “As is well known in the art, the width of each hole may gradually decrease towards the substrate due to process characteristics. For example, the structures of the memory block BLK11 may be etched from top toward the substrate to form holes, so that the width of each of the holes may gradually decrease toward the substrate. When a channel layer is formed in the hole, the channel layer corresponding to each of the memory cells NMC1 to NMCn in the cell string may have a diameter corresponding to the width of the hole. Therefore, the memory cells NMC1 to NMCn according to each word line may have different channel layers, and the memory cells NMC1 to NMCn may have different characteristics” (Page 8, Paragraph [0147]).
Kim, Bang, Klein and Won are analogous art because they are all directed to advanced methods of controlling memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the victim block selection techniques of Kim with the multiple-state memory handling of Bang and the teachings on word line selection of Klein and the teachings on word line geometry’s effect on word line strength of Won, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to more efficiently handle garbage collection operations for semiconductor memory devices.

Regarding claim 14 –
	The combination of Kim, Bang and Klein teaches all the limitations of claim 13 above.
	The combination of Kim, Bang and Klein does not teach wherein the weak word line is a word line, among the plurality of word lines, connected to memory cells of which a channel layer diameter is less than a reference value by a set value or more than the set value or of which the channel layer diameter is greater than the reference value by the set value or more than the set value. 
	Won, however teaches wherein the weak word line is a word line, among the plurality of word lines, connected to memory cells of which a channel layer diameter is less than a reference value by a set value or more than the set value or of which the channel layer diameter is greater than the reference value by the set value or more than the set value, “As is well known in the art, the width of each hole may gradually decrease towards the substrate due to process characteristics. For example, the structures of the memory block BLK11 may be etched from top toward the substrate to form holes, so that the width of each of the holes may gradually decrease toward the substrate. When a channel layer is formed in the hole, the channel layer corresponding to each of the memory cells NMC1 to NMCn in the cell string may have a diameter corresponding to the width of the hole. Therefore, the memory cells NMC1 to NMCn according to each word line may have different channel layers, and the memory cells NMC1 to NMCn may have different characteristics” (Page 8, Paragraph [0147]).
Kim, Bang, Klein and Won are analogous art because they are all directed to advanced methods of controlling memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the victim block selection techniques of Kim with the multiple-state memory handling of Bang and the teachings on word line selection of Klein and the teachings on word line geometry’s effect on word line strength of Won, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to more efficiently handle garbage collection operations for semiconductor memory devices.

Regarding claim 19 –
	The combination of Kim, Bang and Klein teaches all the limitations of claim 18 above.
	The combination of Kim, Bang and Klein does not teach wherein the weak word line is a word line, among the plurality of word lines, connected to memory cells of which a channel layer diameter is less than a reference value by a set value or more than the set value or of which the channel layer diameter is greater than the reference value by the set value or more than the set value. 
	Won, however teaches wherein the weak word line is a word line, among the plurality of word lines, connected to memory cells of which a channel layer diameter is less than a reference value by a set value or more than the set value or of which the channel layer diameter is greater than the reference value by the set value or more than the set value, “As is well known in the art, the width of each hole may gradually decrease towards the substrate due to process characteristics. For example, the structures of the memory block BLK11 may be etched from top toward the substrate to form holes, so that the width of each of the holes may gradually decrease toward the substrate. When a channel layer is formed in the hole, the channel layer corresponding to each of the memory cells NMC1 to NMCn in the cell string may have a diameter corresponding to the width of the hole. Therefore, the memory cells NMC1 to NMCn according to each word line may have different channel layers, and the memory cells NMC1 to NMCn may have different characteristics” (Page 8, Paragraph [0147]).
Kim, Bang, Klein and Won are analogous art because they are all directed to advanced methods of controlling memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the victim block selection techniques of Kim with the multiple-state memory handling of Bang and the teachings on word line selection of Klein and the teachings on word line geometry’s effect on word line strength of Won, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to more efficiently handle garbage collection operations for semiconductor memory devices.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20180053565-(Kim), in view of U.S. Patent Publication 20190103169-(Bang et al.) [herein “Bang”], in view of U.S. Patent Publication 20200401477-(Klein et al.) [herein “Klein”], and further in view of U.S. Patent Publication 20190079861-(Amaki et al.) [herein “Amaki”].
Regarding claim 20 –
	The combination of Kim, Bang and Klein teaches all the limitations of claim 18 above.
	The combination of Kim, Bang and Klein does not teach wherein the memory cells that are included in the page are programmed in a random program method in which the memory cells are evenly programmed to an erase state and a plurality of program states.
	Amaki, however teaches wherein the memory cells that are included in the page are programmed in a random program method in which the memory cells are evenly programmed to an erase state and a plurality of program states, (Fig 12, Item 211, “RANDOMIZER”) plus “write data such as a code word generated by the ECC unit 13 is randomized by being subjected to an exclusive logical sum (XOR) operation with the pseudo random number generated by the randomizer 211, and then stored in the memory chip 20” (Page 7, Paragraph [0082]).
Kim, Bang, Klein and Amaki are analogous art because they are all directed to advanced methods of controlling memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the victim block selection techniques of Kim with the multiple-state memory handling of Bang and the teachings on word line selection of Klein and the advanced garbage collection techniques of Amaki, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to more efficiently handle garbage collection operations for semiconductor memory devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572. The examiner can normally be reached Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.W./Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111